THEA~ORNEY                     GENERAL
                      OFTEXAS
                      Aus~riu   11. Texan


                          October 3, 1957

Mr. Coke R. Stevenson, Jr.
Administrator
Texas Liquor Control Board
Austin, Texas                      Opinion NO. W-269
                                   RE: In a local option
                                       election where the
                                       polls close at 7:00
                                       P.M. would it be
                                       legal for the election
                                       judge to stand a clerk
                                       at the end of any line
                                       of voters at 7~00 P.M.
                                       and then permit all
                                       of those in line
                                       ahead of that clerk
                                       to come inside and cast
                                       their ballots as,though
                                       they had been inside
                                       before the 7:00 P.M.
                                       closing time?
Dear Mr. Stevenson:
       You have requested our opinion on the question of
whether at the hour for closing the polls in a local option
election, the presiding judge of the election may place a
clerk at the end of any line of voters present and waiting
to vote, and allow all those in front of the clerk to vote
in the election.
       The Texas Liquor Control Act, under which local
option elections are held, provides that the "general
election laws" are to be followed except where they con-
flict with the provisions of the Texas Liquor Control Act,
Art. 666, Sec. 36, Vernon's ~Penal Code. The Texas Liquor
Control Act does not provide for the hours of opening and
closing the polls but the Texas Election Code, Article
2.01 provides as follows:
                   In all elections, general, special,
       or primary; the polls shall be open from seven
       olclock a.m. to seven o'clock p.m. in all
       counties having a population of one hundred
Mr. Coke R. Stevenson, Jr., page 2 (W-269)


       thousand (100,000) or more according to the
       last Federal Census and in all other counties
       the polls shall be opened at 8 a.m. and
       remafning open until 7 p.m. The election
       shall be held for one (1) day only."
       The determination of the question which you have
asked turns on what constitutes closing the polls. We
have carefully researched the question and have been
unable to find any decision in American Jurisprudence de-
fining "closing the polls" which is not based upon a statu-
tory definition.
       After a careful consideration of the purposes and
intents of the Texas Election Code, as set forth in Article
1.01, it is our opinion that the word "polls" as used in
Article 2.01 of the Texas Election Code refers to the
place in which the election is to be held. Adams v. Corwin,
118 Misc. 701, 195 N.Y.S. 41, 42 '(1922). Accordingly,
the provision providing that the polls shall be opened
at seven a.m. means that the place where the election is
to be held is to be opened for the purpose of receiving
the votes of the electors, and that the building or place
wherein the election is to be held shall remain open until
7 o'clock p.m. When the building or place is to be closed,
i.e., the "closing of the polls," it is our opinion that all
persons at the polls who are present and waiting to vote
should be allowed to begin and complete the formal act of
casting their ballots. We are of the further opinion that
if the polling place is not sufficient to hold all persons
who have presented themselves to vote at the time designated
for the closing of the polls with due regard to the order
and decorum of the election, the election judge may allow
the overflow to remain outside, taking such precautions as
necessary to see that no persons ariving after seven o'clock
join the group of persons waiting to vote. One manner of
preventing late-comers from joining the group would be to
station a clerk outside to see that no persons who arrive
after the hour for closing were allowed to vote.
                          SUMMARY
              The closing of the polls withln the
              meaning of the Texas Election Code
              means the closing of the room or
              building where the election is to be
              held, allowing all those at the polls
              waiting to vote, whether within or
Mr. Coke R. Stevenson, Jr., page 3 (Wb269)


              without, to begin and complete the
              voting of their ballots. All other
              persons should be excluded, and a
              proper method of so doing is to
              station a clerk at the end of the
              line of voters.
                                Very truly yours,
                                WILL WILSON
                                Attorney General

                                BY
                                      ohn Minton

JM:dmp
APPROVED:
OPINION COMMITTEE:
George P. Blackburn, Chairman
C. K. Richards
Leonard Passmore
J. C. Davis
REVIEWED FOR THE ATTORNEY
GENERAL BY:
James N. Ludlum